Citation Nr: 9912659	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  95-08 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a disorder 
characterized by numbness of the left face.

2.  Entitlement to service connection for an eye disorder, 
claimed as a "blind spot" in the left eye.

3.  Entitlement to service connection for a disorder 
characterized by a positive Romberg sign.

4.  Entitlement to service connection for bilateral defective 
hearing.

5.  Entitlement to service connection for a post-spinal-tap 
headache disorder.

6.  Entitlement to a rating in excess of 10 percent for 
impingement syndrome of the right (major) shoulder.

7.  Entitlement to a compensable rating for a scar of the 
right (major) wrist.

8.  Entitlement to a compensable rating for the residuals of 
injury to the median nerve of the right (major) upper 
extremity.

9.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the cervical spine.

10.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the thoracic spine.

11.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis with radiculopathy of the lumbar spine.

12.  Entitlement to a rating in excess of 10 percent for a 
skin condition of the hands (including rash), and of the feet 
and scrotum (including dermatitis and onychomycosis).

13.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

14.  Entitlement to a compensable rating for prostatitis.  

15.  Entitlement to a compensable rating for hemorrhoids.

16.  Entitlement to a compensable rating for an anal fissure.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel
INTRODUCTION

The veteran served on active duty from August 1972 to 
June 1993, and on active duty for training from August 29, 
1962 to February 28, 1963, with additional service in the 
United States Army Reserve.  

In a rating decision of April 1995, the Regional Office (RO) 
granted a total (100%) schedular evaluation for paranoid 
somatization disorder, effective from June 19, 1993.  
Accordingly, the issue of entitlement to an increased rating 
for the veteran's service-connected psychiatric disorder, 
which was formerly on appeal, is no longer before the Board 
of Veterans' Appeals (Board).  In that same rating decision, 
the RO granted a 10 percent evaluation for the veteran's 
service-connected traumatic arthritis of the cervical spine, 
as well as a separate and distinct 10 percent evaluation for 
traumatic arthritis of the thoracic spine.  The veteran 
voiced his disagreement with those determinations, with the 
result that his appeal as to those issues has continued.

For reasons which will become apparent, the issues of service 
connection for a "blind spot" in the left eye, as well as 
increased evaluations for impingement syndrome of the right 
shoulder, a scar of the right wrist, median nerve injury of 
the right upper extremity, a skin disorder of the hands, 
feet, and scrotum, prostatitis, and traumatic arthritis of 
the cervical, thoracic and lumbar spine(s) will be the 
subjects of the REMAND portion of this decision.


FINDINGS OF FACT

1.  A chronic disorder characterized by numbness of the left 
face is not shown to have been present in service, or at any 
time thereafter.  

2.  A chronic disorder characterized by a positive Romberg 
sign is not shown to have been present in service, or at any 
time thereafter.  

3.  The claim for service connection for bilateral defective 
hearing (that is, hearing loss disability) is not supported 
by cognizable evidence showing that the disability was 
present in service, or is otherwise of service origin.

4.  The claim for service connection for a post-spinal-tap 
headache disorder is not supported by cognizable evidence 
showing that the disability was present in service, or is 
otherwise of service origin.  

5.  The veteran's tinnitus is not shown to be productive of a 
marked interference with employment or frequent periods of 
hospitalization.  

6.  The veteran currently suffers from a 2-centimeter 
hemorrhoid which is not more than mild in severity.

7.  The veteran's anal fissure is, at present, essentially 
asymptomatic.  


CONCLUSIONS OF LAW

1.  A chronic disorder characterized by numbness of the left 
face was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991 
& Supp. 1998).

2.  A chronic disorder characterized by a positive Romberg 
sign was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991 
& Supp. 1998).

3.  The claims for service connection for bilateral defective 
hearing and a post-spinal-tap headache disorder are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.385 (1998).

4.  An evaluation in excess of 10 percent for service-
connected tinnitus is not warranted.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.321(b)(1) and Part 4, 
Code 6260 (1998).

5.  A compensable evaluation for service-connected 
hemorrhoids is not warranted.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 1998); 38 C.F.R. Part 4, Code 7336 (1998).

6.  A compensable evaluation for a service-connected anal 
fissure is not warranted.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 1998); 38 C.F.R. Part 4, Codes 7332, 7334 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to those issues involving service connection, the 
threshold question which must be resolved is whether the 
veteran's claims are well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A well-grounded claim is a 
plausible claim, meaning a claim which appears to be 
meritorious.  See Murphy, 1 Vet. App. 81.  A mere allegation 
that a disability is service connected is not sufficient; the 
veteran must submit evidence in support of his claims which 
would "justify a belief by a fair and impartial individual 
that the claims are plausible."  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F. 3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service, or while performing active duty for 
training, or for injury incurred or aggravated while 
performing inactive duty training.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131 (West 1991 & Supp. 1998).  Moreover, where a 
veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, such as sensorineural hearing loss, becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  

In the present case, service medical records fail to 
demonstrate the presence of chronic defective hearing.  In 
that regard, while on various occasions in service, including 
at service separation, there were present a number of 
slightly elevated pure tone thresholds, these episodes were 
apparently acute and transitory in nature, and resolved 
without residual disability.  As of June 1993, just prior to 
the veteran's separation from service, an audiometric 
examination was described as "normal."  The pertinent 
diagnosis was "normal hearing."

The Board concedes that, on various occasions in service, and 
on Department of Veterans Affairs (VA) audiometric 
examination in January 1994, there were in evidence a number 
of pure tone air conduction thresholds of 25 decibels, 
indicative of the presence of defective hearing.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).  However, for the purpose of 
applying the laws administered by the VA, impaired hearing is 
considered a disability only when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000 or 
4,000 Hertz is 40 decibels or greater; or when the auditory 
threshold for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or 
when speech recognition scores utilizing the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  As 
of the time of the aforementioned January 1994 audiometric 
examination, there had yet to be demonstrated a hearing loss 
so severe as to be considered a "disability" within the 
meaning of legislation governing the award of compensation 
benefits.  Absent evidence of such a "disability," the 
veteran's claim for service connection for defective hearing 
is not well grounded, and must be denied.  

Turning to the issue of service connection for a post-spinal-
tap headache disorder, the Board acknowledges that, in July 
1982, while in service, the veteran underwent a lumbar 
myelogram, following which he experienced some problem with 
"headaches."  However, this problem rapidly resolved, with 
the result that, as of the time of the veteran's service 
separation examination in May 1993, there was no evidence of 
a chronic headache disorder of any kind.  VA neurologic 
examinations conducted in January 1994, and most recently, in 
January 1995, are likewise negative for any evidence of a 
chronic headache disorder which is in any way the result of 
the veteran's inservice myelogram.  

As noted above, in order for a claim to be well grounded, 
there must at a minimum be competent evidence of current 
disability.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
Absent evidence of such disability, which is to say, a 
chronic headache disorder attributable to the veteran's 
inservice myelogram, his claim for service connection for 
post-spinal tap headaches is not well grounded, and must be 
denied.  

Regarding the issues of service connection for disorders 
characterized by numbness of the left face and a positive 
Romberg sign, the Board is of the opinion that the veteran's 
claims are "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).  That is, the Board finds 
that he has presented claims which are plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
in order to comply with the duty to assist him mandated by 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).

The veteran argues that, while in service, he experienced a 
persistent numbness of the left side of his face, as well as 
repeated instances of a "positive Romberg sign."  In that 
regard, a review of service medical records discloses that, 
in September 1978, the veteran was seen for complaints of, 
among other things, numbness on the left side of his body, 
and a feeling of dizziness.  A physical examination conducted 
at that time was negative for the presence of deformity or 
abnormal physical attitude(s), or of any abnormal involuntary 
motion(s).  Muscle volume and tone were described as "OK," 
and muscle strength was normal.  It was noted at the time of 
examination that, while the veteran did, in fact, exhibit a 
grossly positive Romberg sign, it was somewhat "more rapid" 
than would be expected with an organic defect.  This is to 
say that the veteran experienced an "instantaneous" falling 
with his eyes closed, and a falling to the left within two 
seconds with his eyes open.  The pertinent diagnosis was 
somatization of depressive reaction.

During the months of November and December 1986, the veteran 
underwent extensive evaluation for various complaints, in 
particular, left-sided weakness.  At the time of evaluation, 
the veteran complained of a "heaviness" on the left side of 
his face, which was worse around the lips.  Additionally 
noted were complaints of paresthesia on the left side of the 
body.  

Neurologic examination was remarkable for a nonorganic type 
of dysfunction.  The veteran displayed classical belle 
indifference with a Glasgow coma score of 15, normal mental 
status, and normal speech and conversation, both in Spanish 
and English.  The cranial nerves were intact, with the 
exception of decreased use of left side muscles, felt to be 
of a "completely voluntary nature."  Additionally noted was 
evidence of nonorganic dysfunction of the tongue, with 
limited (voluntary) protrusion and retraction, as well as 
voluntary inhibition of lateral movement.  At the time of 
evaluation, the veteran manifested a nonorganic type of gait 
dysfunction, walking with a left-sided limp due to 
positioning of his left knee in a fixed lock-in position, 
dragging the left foot with a flexed left upper extremity.  
In spite of such moderately severe deficits, the veteran's 
cerebellar examination was within normal limits.  The 
clinical impression was that the veteran was manifesting a 
nonorganic dysfunction, most probably, a conversion reaction.  

In December 1986, it was noted that, following a thorough 
medical workup by neurology, the veteran was deemed to have 
"no neurological diagnosis."  Nor was he felt to meet the 
criteria for any neurological disease.  The pertinent 
clinical impression was moderate conversion disorder, 
resolved.  

In September 1989, it was noted that, while the veteran did 
not have a specific neurologic problem, he was being referred 
for neurologic evaluation due to a "positive Romberg."  A 
physical examination conducted at that time showed no 
evidence of facial asymmetry.  Sensation was normal, and 
there was no motor deficit of either the upper or lower 
extremities.  All reflexes were present and symmetrical.  The 
veteran was able to hop on either foot, perform a tandem 
gait, maintain stations with his eyes opened or closed, and 
walk on the tips of his toes and heels.  Position, motion, 
and vibration sense were all normal, as were pinprick and 
light touch.  The pertinent diagnosis was normal neurological 
examination.

On service separation examination in May 1993, it was 
reported that, in August 1989, a "positive Romberg" had been 
written.

In December 1993, a VA general medical examination was 
accomplished.  At the time of that examination, the veteran 
stated that, on one occasion, a physician had informed him 
that he had a positive Romberg test.  He additionally stated 
that, on those occasions when he would walk longer distances, 
he experienced difficulty in maintaining his balance.

On physical examination, the veteran exhibited a normal gait 
without assistive devices.  He was able to hop on either 
foot, heel and toe walk, and squat and rise.  Range of motion 
measurements showed 30 degrees' lateral flexion of the lumbar 
spine, with full rotation and backward extension.  However, 
the veteran became unbalanced when he performed these 
movements, and there was a minimally positive Romberg.  Noted 
at the time of evaluation was that the veteran "swayed" when 
he held his feet together.  Finger to nose was normal, and 
heel to shin was positive on the right.  At the time of 
evaluation, the veteran exhibited a slight difficulty when 
walking in tandem.  No pertinent diagnosis was noted. 

On VA neurologic examination in January 1994, the veteran 
gave a history of sudden numbness and weakness in his left 
face, arm, and leg in 1986.  According to the veteran, his 
numbness, "went away immediately," though weakness persisted 
at a lower level for approximately two months.  

On neurologic examination, cranial nerves II through XII were 
intact.  Motor power was 5/5 in all four extremities, and 
tone was normal throughout.  There was no evidence of 
pronator drift, and finger-to-nose, rapid alternating 
movements, and heel-to-shin maneuvers were performed in an 
adequate fashion.  The veteran's gait revealed circumduction 
on the left, and the Romberg test was positive, with a 
tendency to fall to the left.  It was noted at the time of 
evaluation that the veteran experienced difficulty with 
tandem gait, with falls to the left.  Sensory systems were 
intact throughout for light touch, proprioception, pinprick, 
and vibratory sensation, though there was somewhat better 
vibratory and pinprick sensation on the right when compared 
to the left. 

In the opinion of the examiner, the episode which the veteran 
experienced in 1986 "might well have been a stroke."  Various 
residuals reportedly consisted of a "very tiny bit of gait 
disorder," with circumduction on the left consistent with 
falling to the left.  The examiner was of the opinion that 
this was the explanation for the veteran's positive Romberg 
response, as well as his difficulties with heel to toe.  

On VA examination for diseases/injuries of the brain 
conducted in January 1995, the veteran gave a history of 
weakness and numbness on his left side since 1986.  His gait 
was normal, and he was able to walk on his toes and heels in 
a normal fashion, but, when walking in a straight line, he 
swayed to the left due to a disturbance of equilibrium.  The 
Romberg sign was described as positive, with the veteran's 
body swaying to the left.  There was a mild decrease in touch 
sensation on the left, felt to be more a "subjective 
complaint."  Deep tendon reflexes were normal bilaterally, as 
was the Babinski test.  At the time of evaluation, there was 
a questionable mild decrease in muscle strength over the left 
side of the veteran's body, which "disappeared," and was 
consequently felt to be more of a "subjective" than an 
"objective" finding.

On VA neurologic examination slightly more than one week 
later, the veteran's history and complaints were recounted.  
The veteran stated that he could not smell peppermint on his 
clothes, nor could he taste salt crystals on his tongue.  
Physical examination revealed the veteran's right eyebrow to 
be somewhat lower than his left.  It did, however, move 
freely, and exhibited normal strength.  The veteran 
complained of exquisite pain on pinprick testing over his 
left maxilla, and, at times, stated that he could not feel 
the pinprick as well on the left side of his face.  However, 
at other times, there was no difference between his report of 
perception of pinprick on either side of the face.  When the 
veteran was unaware of being observed by the examiner, his 
gait was normal.  However, on examination, he staggered to 
the left in a gross fashion.  When distracted by other 
testing, the veteran was able to perform finger-to-nose and 
finger-to-finger with his eyes closed, and standing without 
support.  However, when his eyes were opened, and he was 
being observed by the examiner, his movements were "crudely 
inaccurate."  In the opinion of the examiner, the veteran 
exhibited no physical or historical evidence of brain disease 
due to structural disorder of the brain.  Nor was there any 
valid history or physical signs demonstrating that the 
veteran had suffered a stroke.  In the opinion of the 
examiner, there was no history or examination finding which 
demonstrated the presence of a transient ischemic attack.  
Rather, the history of a somatization disorder was felt to be 
the "dominant feature" in the veteran's chart. 

As is clear from the above, clinical evidence surrounding the 
veteran's facial numbness and positive Romberg sign is 
somewhat ambiguous.  Nonetheless, the entire weight of that 
evidence is to the effect that, if the veteran does, in fact, 
experience any numbness of the left face or gait disturbance 
manifested by a positive Romberg sign, such manifestations 
are more likely than not "part and parcel" of his already 
service-connected somatization disorder.  At present, there 
exists no persuasive objective medical evidence that the 
veteran currently suffers from a neurologic disability 
characterized by facial numbness and/or a positive Romberg 
sign which is in any way the result of any incident or 
incidents of his period(s) of active military service.  
Accordingly, his claims for service connection for disorders 
characterized by numbness of the left face and a positive 
Romberg sign are denied.

Turning to the issues of increased ratings for the veteran's 
service-connected tinnitus, hemorrhoids, and anal fissure, 
the Board notes that disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  

As regards service-connected tinnitus, on VA audiometric 
examination in January 1994, the veteran gave a history of 
"jet engine work" while in the Army, as well as "constant 
ringing," present mostly in his right ear.  On VA ear, nose, 
and throat examination conducted in conjunction with the 
veteran's audiometric examination, the veteran complained of 
a ringing in his ears which had been present for 
approximately 15 years.  According to the veteran, this 
"ringing" was present in both ears "all the time."

The 10 percent evaluation currently in effect for the 
veteran's service-connected tinnitus contemplates the 
presence of persistent tinnitus as a symptom of head injury, 
concussion, or acoustic trauma.  38 C.F.R. Part 4, Code 6260 
(1998).  This represents the maximum schedular evaluation 
available for service-connected tinnitus.  The Board 
acknowledges that, at present, the veteran suffers from a 
constant tinnitus which is present in both ears.  However, as 
of this time, it has not been demonstrated that the veteran 
suffers from a marked interference with employment and/or 
frequent periods of hospitalization sufficient to warrant the 
assignment of an extraschedular evaluation for service-
connected tinnitus.  38 C.F.R. § 3.321(b)(1) (1998).  
Accordingly, an increased evaluation for service-connected 
tinnitus must be denied.  The preponderance of the evidence 
is against the claim.  

Turning to the issue of increased ratings for the veteran's 
service-connected hemorrhoids and anal fissure, the Board 
notes that, on VA general medical examination in 
December 1993, the veteran gave a history of "recurrent 
hemorrhoid problems" for approximately 16 or 17 years.  A 
physical examination conduced at that time revealed a 
hemorrhoid 2 centimeters in diameter at the 6 o'clock 
position, but no anal fissure.  The pertinent diagnosis was 
"hemorrhoid."  

In order to warrant a compensable evaluation for service-
connected hemorrhoids, there must be demonstrated the 
presence of a large or thrombotic, irreducible hemorrhoid or 
hemorrhoids, with excessive redundant tissue evidencing 
frequent recurrences.  38 C.F.R. Part 4, Code 7336 (1998).  
An anal fissure (fistula in ano) is evaluated as for 
impairment of sphincter control, with a compensable 
evaluation requiring the presence of constant slight leakage 
or occasional moderate leakage.  38 C.F.R. Part 4, Codes 
7332, 7335 (1998).  

As is clear from the above, as of the time of the VA general 
medical examination in December 1993, there was present only 
one hemorrhoid, approximately 2 centimeters in diameter.  
That examination showed no evidence of thrombotic or 
irreducible hemorrhoids, or of an anal fissure.  Subsequent 
medical evidence does not disclose a fissure or thrombotic or 
irreducible hemorrhoids.  An April 1994 medical record notes 
only that rectal examination was normal except for "tags," 
and that anoscopy found a few hemorrhoids but was otherwise 
normal.  Under such circumstances, the noncompensable 
evaluations currently in effect for the veteran's service-
connected hemorrhoids and anal fissure are appropriate, and 
increased ratings are not warranted.  The preponderance of 
the evidence is against the claims.  

In reaching the above determinations, the Board has given due 
consideration to the veteran's testimony given at the time of 
a hearing before a member of the Board in February 1997.  
Such testimony, however, while informative, is not probative 
when taken in conjunction with the entire objective medical 
evidence presently on file.  The Board does not doubt the 
sincerity of the veteran's statements.  Those statements, 
however, in and of themselves, do not provide a persuasive 
basis for a grant of the benefits sought in light of the 
evidence as a whole.


ORDER

Service connection for a disorder characterized by numbness 
of the left face is denied.  

Service connection for a disorder characterized by a positive 
Romberg sign is denied.  

Service connection for bilateral defective hearing is denied.  

Service connection for a post-spinal-tap headache disorder is 
denied.

A rating in excess of 10 percent for tinnitus is denied.

A compensable rating for hemorrhoids is denied.

A compensable rating for an anal fissure is denied.




REMAND

In addition to the above, the veteran in this case seeks 
service connection for a left eye disorder, as well as 
increased ratings for impingement syndrome of the right 
shoulder, a scar of the right wrist, a median nerve injury of 
the right upper extremity, a skin disorder, prostatitis, and 
traumatic arthritis of the cervical, thoracic, and lumbar 
spine.  In pertinent part, it is argued that the veteran 
currently suffers from "blind spots" in his left eye which 
had their origin during his period of active military 
service.  He additionally argues that current manifestations 
of his service-connected right shoulder, right wrist, and 
right median nerve injury, as well as skin disorder, 
prostatitis, and traumatic arthritis of the cervical, 
thoracic, and lumbar spine are more severe than currently 
evaluated, and productive of a greater degree of impairment 
than is reflected by the respective schedular evaluations 
presently assigned.  

In that regard, the Board observes that, while in service, 
the veteran received diagnoses of and/or treatment for 
amblyopia, anisometropia, presbyopia, and myopia, as well as 
"blind spots" in his left eye.  While on service separation 
examination in May 1993, there was noted the presence of 
defective visual acuity, it is unclear at this time whether 
the veteran currently suffers from a chronic left eye 
disorder which is other than congenital and/or developmental 
in nature, and, as such, subject to a potential grant of 
service connection.  

As regards the veteran's claim for increased ratings for a 
service-connected scar of the right wrist, and for a skin 
disorder of the hands, feet, and scrotum, the Board notes 
that, on VA general medical examination in December 1993, 
there was present a well-healed laceration scar on the volar 
aspect of the veteran's right wrist, as well as certain 
eczematous changes of the hands.  However, no opinion was 
offered as to whether the veteran's service-connected right 
wrist scar was tender or painful on objective demonstration, 
or productive of any limitation of function of the veteran's 
right wrist.  Nor was the veteran's service-connected skin 
disorder described in detail sufficient to enable the Board 
to thoroughly evaluate the current severity of that 
disability.

Turning to the issue of an increased rating for service 
connected prostatitis, the Board observes that, in the past, 
the veteran has apparently received treatment on a number of 
occasions for just such a problem.  However, recent VA 
examinations conducted in 1993 and again in 1995 failed to 
provide clinical evidence sufficient to enable the Board to 
thoroughly evaluate the veteran's current prostate 
disability.  More to the point, it does not appear that the 
veteran has recently undergone a VA rating examination for 
the purpose of evaluating the current severity of his 
service-connected prostatitis.  Accordingly, such development 
will be undertaken prior to a final adjudication of the 
veteran's current claim.

Finally, turning to the issues of increased evaluations for 
the veteran's service-connected right shoulder impingement 
syndrome, right median nerve injury, and traumatic arthritis 
of the cervical, thoracic and lumbar spine, the Board notes 
that there currently exist certain conflicting findings 
regarding the severity of these disabilities.  Moreover, 
current clinical findings are, in some cases, insufficient to 
permit proper application of the schedular criteria presently 
in effect.

The Board observes that, during the course of a deferred 
rating decision in September 1997, the RO indicated that 
"additional development and examination" were required for a 
number of the issues on appeal prior to the forwarding of the 
veteran's case to the Board.  Based upon a review of the 
veteran's file, it would appear that such development has 
either not yet been undertaken or the reports thereof have 
not been made a part of the record.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claims.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.103(a) (1998).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that this duty to assist the veteran in obtaining 
and developing available facts and evidence to support his 
claims includes obtaining adequate VA examinations, including 
examination by a specialist, when necessary.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990); see also Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).  Accordingly, in light of 
the aforementioned, the case is REMANDED to the RO for the 
following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to January 1995, the date of 
the veteran's most recent VA 
examinations, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  

2.  The veteran should then be afforded 
additional VA ophthalmologic, orthopedic, 
neurologic, dermatologic, and urologic 
examinations, to include all appropriate 
studies, in order to more accurately 
determine the nature and etiology of his 
claimed left eye disability, as well as 
the current severity of the various other 
service-connected disabilities currently 
on appeal.  All pertinent symptomatology 
and findings should be reported in 
detail.  To that end, the examining 
ophthalmologist should specifically 
comment as to whether the veteran 
currently suffers from any chronic 
pathology of the left eye, to include 
"blind spots," and, if so, whether such 
pathology is congenital and/or 
developmental in nature, or "acquired."  
Should it be determined that the veteran 
does currently experience chronic left 
eye pathology which is not congenital 
and/or developmental, an opinion should 
be offered as to whether such pathology 
as likely as not had its origin during 
the veteran's period of active military 
service.  

As to the veteran's service-connected 
right shoulder impingement syndrome, 
median nerve injury of the right upper 
extremity, and traumatic arthritis of the 
cervical, thoracic, and lumbar spine, the 
orthopedic and neurologic examiners 
should report pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically range of 
motion with an explanation as to what is 
the normal range of motion and pain on 
use, and comment on the functional 
limitation, if any, caused by the 
veteran's service-connected disabilities.  
See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  As to the veteran's service-
connected right median nerve injury, the 
examiner should specifically comment as 
to what portion of any symptomatology 
present is attributable to the veteran's 
service-connected disability, as opposed 
to some other, nonservice-connected 
disability (such as carpal tunnel 
syndrome).  All such information and 
findings, when obtained, should be made a 
part of the veteran's claims folder.  

Regarding the veteran's service-connected 
skin disorder, the examiner should 
specifically comment as to the presence 
of exfoliation, exudation, or itching, 
involving either an exposed surface or 
extensive area, and/or the presence of 
marked disfigurement.  The examiner 
should, in addition, comment as to 
whether the veteran's service-connected 
scar of the right wrist is tender and/or 
painful on objective demonstration, or 
productive of any functional impairment 
of the veteran's right wrist.  

Regarding the veteran's service-connected 
prostatitis, the examiner should 
specifically comment as to the presence 
or absence of any functional disturbance 
of the bladder, including incontinence, 
urinary frequency, or obstructed voiding.  
In so doing, consideration should be 
given to those provisions of the rating 
schedule in effect both before and after 
February 17, 1994.  Once again, all such 
information and opinions, when obtained, 
should be made a part of the veteran's 
claims folder. 

The claims file and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
conduction and completion of their 
examinations.  

3.  The RO should then review the claims 
file to ensure that all of the above-
requested development has been completed.  
In particular, the RO should review the 
aforementioned examination reports to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this REMAND, and, if not, the RO 
should take corrective action.  

Following completion of the above actions, the RO should 
review the evidence, and determine whether the veteran's 
claims may now be granted.  If not, the veteran should be 
provided with an appropriate supplemental statement of the 
case, and given the requisite opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration.  

In this REMAND of the claims for further development, the 
Board does not intimate any opinion as to the ultimate 
determinations warranted.  No action is required of the 
appellant until he receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 


